Opinion by
Judge Paldadino,
The sole question presented in this appeal is whether the Board of Probation and Parole (Board) properly denied Petitioner’s request for administrative relief as untimely filed.
By order of the Board dated May 15, 1984, Petitioner was recommitted to prison as a parole violator. Petitioner mailed a request for administrative relief to the Board in an envelope bearing a postmark date of June 14, 1984 which was received by the Board on June 18, 1984. The Board denied administrative relief for the reason that the request was not received within thirty days of the entry of the order as required by 37 Pa. Code §71.5 (h).
The Board regulations provide that an application for administrative relief must be filed within thirty days of the date of the order. 37 Pa. Code §71.5 (h). The regulations which govern practice and procedure before all agencies of the Commonwealth are set forth at 1 Pa. Code §§31.1-35.251. Section 31.11 provides:
Timely filing required.
Pleadings, submittals, or other documents required or permitted to be filed under this part, *578the regulations of the agency or any other provision of law must be received for filing at the office of the agency within the time limits, if any, for such filing. The date of receipt at the office of the agency and not the date of deposit in the mails is determinative. (Emphasis added.)
1 Pa. Code §31.11.
Petitioner’s request for administrative relief was not received at the office of the agency within thirty days of the date of the order. The Board, therefore, properly denied Petitioner’s request for administrative relief.
Accordingly, we affirm the Board’s decision.
Order
And Now, May 31, 1985, the decision of the Board of Probation and Parole dated June 21, 1984 in the above-captioned case is affirmed.
Judge Williams, Je. did not participate in the decision in this case.